      Case 3:19-cv-07651-EMC Document 276 Filed 09/09/21 Page 1 of 2



 1 Christopher A. Seidl (pro hac vice)
   CSeidl@RobinsKaplan.com
 2 John K. Harting (pro hac vice)
   JHarting@RobinsKaplan.com
 3
   ROBINS KAPLAN LLP
 4 800 LaSalle Avenue, Suite 2800
   Minneapolis, MN 55402
 5 Telephone: 612-349-8500
   Facsimile: 612-349-4181
 6 Counsel for Defendants
   INVT SPE LLC
 7
   INVENTERGY GLOBAL, INC.
 8
   Additional Counsel Listed on Signature Page
 9

10                               UNITED STATES DISTRICT COURT
11                              NORTHERN DISTRICT OF CALIFORNIA
12

13 INTEL CORPORATION and APPLE INC.,             Case No. 3:19-cv-07651-EMC

14                Plaintiffs,
                                                 [PROPOSED] ORDER GRANTING
15         v.                                    DEFENDANTS INVT SPE LLC AND
                                                 INVENTERGY GLOBAL, INC.’S
16 FORTRESS INVESTMENT GROUP LLC,                ADMINISTRATIVE MOTION TO FILE
   FORTRESS CREDIT CO. LLC, UNILOC
17 2017 LLC, UNILOC USA, INC., UNILOC            UNDER SEAL DOCUMENTS RELATED
   LUXEMBOURG S.A.R.L., VLSI                     TO ITS SUPPLEMENTAL BRIEF IN
18 TECHNOLOGY LLC, INVT SPE LLC,                 SUPPORT OF DEFENDANTS JOINT
   INVENTERGY GLOBAL, INC., and IXI IP,          MOTION TO DISMISS AND TO STRIKE
19 LLC,                                          PLAINTIFFS’ SECOND AMENDED
                                                 COMPLAINT
20                Defendants.

21                                               Hon. Edward M. Chen

22

23

24

25

26

27

28
                                                                  [PROPOSED] ORDER GRANTING INVT AND
                                                          INVENTERGY SUPPLEMENTAL BRIEF IN SUPPORT OF
                                                                         MOTION TO DISMISS AND STRIKE
                                                                               Case No. 3:19-cv-07651-EMC
       Case 3:19-cv-07651-EMC Document 276 Filed 09/09/21 Page 2 of 2



 1         Having considered Defendants INVT SPE LLC (“INVT”) and Inventergy Global, Inc.’s

 2 (“Inventergy”) Administrative Motion to File Under Seal Their Supplemental Brief in Support of

 3 Defendants Joint Motion to Dismiss and to Strike Plaintiffs’ Second Amended Complaint

 4 (“Supplemental Brief”) and certain exhibits to the Declaration of Christopher A. Seidl (“Seidl

 5 Decl.”), INVT and Inventergy have established 1) that the documents and portions of documents

 6 considered are privileged, protectable as a trade secret or otherwise entitled to protection under the

 7 law under Civil L.R. 79-5(b), and 2) “good cause” and “compelling reasons” that the strong

 8 presumption of access to judicial records is rebutted. See Ctr. for Auto Safety v. Chrysler Grp.,

 9 LLC, 809 F.3rd 1092, 1101 (9th Cir. 2016).

10         IT IS HEREBY ORDERED THAT: INVT and Inventergy’s Administrative Motion to
11 File Under Seal Their Supplemental Brief in Support of Defendants Joint Motion to Dismiss and

12 to Strike Plaintiffs’ Second Amended Complaint and certain exhibits to the Declaration of

13 Christopher A. Seidl is GRANTED. The Clerk of Court shall file under seal the following

14 materials:

15                     Document                                Portions to Be Filed Under Seal
         Supplemental Brief                            Page 2, lines 12-13, 14-15, 24-page 3, lines 1,
16                                                     2-4, 6-7, 7-9, 10-14, figure at lines 15-20,
                                                       lines 21-22, figure at lines 23-27, page 4, lines
17
                                                       1-3
18       Exhibit 24 to the Seidl Decl.                 In its entirety
         Exhibit 25 to the Seidl Decl.                 In its entirety
19
           IT IS SO ORDERED
20

21   Dated: September 9, 2021
22                                                     ____________________________________
                                                       HON. EDWARD M. CHEN
23                                                     United States District Judge
24

25

26

27

28
                                                                            [PROPOSED] ORDER GRANTING INVT AND
                                                                    INVENTERGY SUPPLEMENTAL BRIEF IN SUPPORT OF
                                                                                   MOTION TO DISMISS AND STRIKE
                                                    -1-                                  Case No. 3:19-cv-07651-EMC
